DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2022 was filed after the mailing date of the Non-Final Rejection on October 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation/Double Patenting
If the claims of US Patent No. 10,520,235 had been presented in the same application as the instant application, the method of the instant application could have been performed with another and materially different apparatus, such as an apparatus without a pressure sensor and with a controller configured to approximate or estimate pressure from the sensed temperature instead of using both temperature and pressure measurements.
	Furthermore, the distinction between system and method claims is only required to be one-way; if a system can be used for another and materially different method, or if a method can be performed using another and materially different system, then restriction is proper.
	Therefore, because the parent application was restricted and there was no rejoinder, double patenting between the instant application and the parent application issued as US Application No. 10,520,235 is improper.
Specification
The replacement abstract was received on January 13, 2022.  This abstract is acceptable.
Allowable Subject Matter
Claims 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the use of a minimum fan speed, which is not equal to the actual fan speed, and is a function of  a sensed temperature, is neither suggested nor disclosed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763